Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 01/24/2022.  Presently claims 1, 3, 6-9, 11-12 and 15 are pending. Claims 2, 4-5, 10 and 13-14 have been canceled. New claims 16-25 has been added.
Claim 16 rejected under Claim Rejections -35 U.S.C. 112 because the claim introduces a new matter.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6-9, 11-12 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued that the prior art of Witko (US20180126386A1) does not disclose the limitations of the new claim 16 of “cutting edges configured to engage with the central inner surface of the upper body to grind the herbs positioned on the central inner surface when the central body is secured to the upper body”.

In response to this argument, the prior art of Witko discloses:

cutting edges configured to engage with the central inner surface of the upper body to grind the herbs positioned on the central inner surface when the central body is secured to the upper body (paragraph 0040 and fig.3: the teeth (11) of the upper section (10) may be alternately in corresponding location on section (20). so, if the teeth (11) positioned in the element (20); the teeth (11) will engage the central surface (9) of the upper section (10)).
 Accordingly, this argument is not persuasive.

Specification
The amendment filed 01/24/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “cutting edges configured to engage with the central inner surface of the upper body”
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 16, there is no written description regarding “cutting edges configured to engage with the central inner surface of the upper body”, Instead in the specification submission on 08/12/2020, page 14: is described as “The cutting edges 90 are also shown, making contact with the flush surface of the upper magnet 70. During the grinding process, when the upper body 15 is rotated independently from the central body 20, the cutting edges 90 rotate as well and cut and evacuate any herbs that are located below the upper magnet 70". 
Therefore, the applicant does not have written support to show that the applicant had possession of the claimed invention at the time of filing based on the applicant’s original disclosure.
Therein, the amended claims 16 has introduce a new matter.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 22-24 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Witko (US20180126386A1).
Regarding claim 16, Witko discloses a grinding apparatus to grind herbs (abstract), comprising:
an upper body (figs.1-3: (10)) comprising: upper grinding teeth (fig.3: (12)); and, a central inner surface (fig.1: (9)) (paragraphs 0035 and 0039);  
a central body (figs.1-2 and 4: (20)) axially aligned with and rotatably connected to the upper body, 
the central body further comprising: 

angular guides (fig.5: (28)); 
at least one evacuating aperture (fig. 4: (22)) (paragraph 0041); and, 
cutting edges configured to engage with the central inner surface of the upper body to grind the herbs positioned on the central inner surface when the central body is secured to the upper body (paragraph 0040 and fig.3: the teeth (11) of the upper section (10) may be alternately in corresponding location on section (20). so, if the teeth (11) positioned in the element (20); the teeth (11) will engage the central surface (9) of the upper section (10)); and, 
a lower body (figs.1-2: (40)) axially aligned with and secured to the central body, the lower body further comprised of: 
a cavity (fig.2: the cavity of the elements (30) and (40)) to receive the herbs; and, 
locking members (fig.2: (38)) to engage the angular guides (fig.5: (28)) of the central body (fig.2: (20)) and provide the proper axial alignment between the lower body and the central body (paragraph 0037), (figs.2 and 5: the element (28) of the body (20) is engaging the element (38) of the body (30)) (paragraphs 0043 and 0045-0046), 
wherein the upper body (fig.2: (10)) is in magnetic engagement (fig.2: (6)) with and can be rotated independently from the central body (fig.2: (20)) (paragraph 0036) and 
the central body (fig.2: (20)) in magnetic engagement (fig.2: (7)) to the lower body (fig.2: (30 and (40)) (paragraph 0037).  


Regarding claim 22, Witko discloses wherein the locking member (fig.2: (38)) projects upwardly and away from a center of the cavity of the lower body (fig.2: the cavity of the elements (30), 
the locking member further comprising a tapered rim to facilitate contact with the angular guides (see fig.2 below), 
wherein each of the angular guides is further comprised of a rounded edge (fig.5: the elements (28) having a rounded edge) to make initial contact with the tapered rim of the locking member.  

Regarding claim 23, Witko discloses wherein the locking member is further comprised at least one depression to reduce a surface area between the locking member and the angular guides (see fig.2 below).  

Regarding claim 24, Witko discloses wherein the locking member is further comprised of projections (see fig.2 below) extending axially along a length of the locking member, the projections configured to fit in between the angular guides.  







    PNG
    media_image1.png
    904
    775
    media_image1.png
    Greyscale























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, 19-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Witko (US20180126386A1) in view of Mroue (US20160106262A1).
Regarding claim 17, Witko does not disclose wherein the cutting edges project upwardly from a top surface of a cylindrical member toward the central inner surface of the upper body.

Mroue teaches a grinding apparatus to grind herbs (abstract), comprising:
a first body (figs.1-2: (35)) axially aligned with and rotatably, 
the central body further comprising: 
central grinding teeth (fig.2: (36)) cooperating with grinding teeth (fig.4: (42)) of a second body (figs.1 and 4: (40)) to grind the herbs (paragraph 0030 and 0033); 

wherein the cutting edges project upwardly from a top surface of a cylindrical member (fig.2c) toward the central inner surface of second body.
Both prior arts of Witko and Mroue are related to a grinding apparatus to grind herbs;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Witko to have to have the cutting edges project upwardly from a top surface of a cylindrical member toward the central inner surface of the upper body as taught by  Mroue in order to ensure that material to be ground does not become trapped at the center of the surface of the central body when in operation (Mroue: paragraph 0030), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 19, Witko disclose wherein the upper grinding teeth are further comprised of outer grinding teeth (fig.3: (13)), inner grinding teeth (fig.3: (12)), and 
the outer grinding teeth (fig.3: (13)) positioned proximate an outer edge of the upper body (fig.2: (10)) to grind the herbs trapped in between the outer grinding teeth and a circular peripheral wall (fig.3: (32)) of the central body (fig.8: (30)).

Witko does not explicitly disclose central grinding teeth, 
However, Witko disclose that the number and the configuration of the teeth (fig.3: (12) and (13)) are not limited to what is illustrated in fig.3; and various positions, various other configurations are possible (paragraphs 0039 and 0041);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Witko to modify the upper grinding teeth to have central grinding teeth in order to increase the efficiency to cut the materials into smaller pieces that are able to pass though apertures, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 20, Witko disclose wherein each of the inner grinding teeth (fig.3: (12)) is further comprised of a curved inner face (the face of the elements (12) that facing the central axis of the element (10)) to surround the cylindrical member of the central body (paragraph 0040 and fig.3: the teeth (11) of the element (10) may be alternately in corresponding location on element (20)) and maintain the axial alignment in between the upper body and the central body.  

Regarding claim 25, Witko disclose wherein the circular peripheral wall (fig.8: (32)) is further comprised of a sloping inner surface to guide the herbs into a narrower space (fig.8: the slope of the element (32)).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Witko (US20180126386A1) in view of Moneta (US20170135524A1).
Regarding claim 18, Witko disclose a low- friction washer (fig.2: (8)) positioned on and secured to a rim of the upper body (fig.2: (10)) to provide a seal and reduce wear and tear between the upper body and the central body during operation of the grinding apparatus (paragraph 0042),
wherein the upper body is further comprised of an annular undercut (fig.3: (15)) to retain the low-friction washer, 
Witko does not disclose the low friction washer further comprising at least one indentation, the annular undercut further comprising at least one protruding spike to fit within the at least one indentation.  
Moneta a grinding apparatus to grind herbs (abstract), comprising:
a washer (fig.3: (38)) that retain to a grinding apparatus portion (fig.3: (30)) by a retaining mechanism,
wherein the retaining mechanism having at least one protruding spike (fig.3: (40)) to fit within at least one indentation (fig.3: (32)) (paragraph 0073).  

Both prior arts of Witko and Moneta are related to a grinding apparatus to grind herbs;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the low-friction washer of the apparatus of Witko to have at least one indentation as taught by Moneta, and . [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Witko (US20180126386A1) in view of Grumbacher (US20140353412A1)

Regarding claim 21, Witko disclose the at least one evacuating aperture (fig. 4: (22)).
Witko does not disclose the at least one evacuating aperture is further comprised of a bevel to accelerate a flow through of the herbs from the central body and into the lower body. 
Grumbacher teaches a grinding apparatus to grind herbs (abstract), comprising:
a central body (figs.6-7 and 10: (1)) having at least one evacuating aperture (fig.10: (30)) (paragraph 0063);
wherein the at least one evacuating aperture (fig. 11: (30)) is further comprised of a bevel (fig. 11: see the bevel edge of the element (30)) to accelerate a flow through of the herbs from the central body and into the lower body.

Both of the prior arts of Witko and Grumbacher are related to a grinding apparatus to grind herbs;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the at least evacuating aperture of apparatus of Witko by the at least one evacuating aperture is further comprised of a bevel to accelerate a flow through of the herbs from the central body and into the lower body as taught by Grumbacher, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  




Claims 1, 6-7, 9, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Witko (US20180126386A1) in view of Pai (US20130026269A1).
Regarding claim 1, Witko discloses a grinding apparatus to grind herbs (abstract), comprising:
 an upper body (figs.1-3: (10)) comprising upper grinding teeth (fig.3: (12)) (paragraphs 0035 and 0039); 
a central body (figs.1-2 and 4: (20)) axially aligned with and rotatably connected to the upper body, 
the central body further comprising: 
central grinding teeth (fig.4: (26)) cooperating with the upper grinding teeth to grind the herbs (paragraphs 0041 and 0048); 
and at least one evacuating aperture (fig. 4: (22)) (paragraph 0041); and 

a cavity (fig.2: the cavity of the elements (30) and (40)) to receive the herbs; and, 
wherein the upper body (fig.2: (10)) is in magnetic engagement (fig.2: (6)) with and can be rotated independently from the central body (fig.2: (20)) (paragraph 0036) and 
the central body (fig.2: (20)) in magnetic engagement (fig.2: (7)) to the lower body (fig.2: (30 and (40)) (paragraph 0037).  

Witko does not disclose the central body having at least two angular guides; and the lower body a locking member to engage the at least two angular guides of the central body and provide the proper axial alignment between the lower body and the central body. 
Pai discloses a grinding apparatus to grind herbs (abstract), comprising:
a central body (fig.1: (53)) having at least two angular guides (see fig.2 below); 
and a lower body (fig.2: (518)) having a locking member (fig.2: (518a…e.g)) to engage the at least two angular guides of the first body and provide the proper axial alignment between the first body and the second body (paragraph 0043).
Both prior arts of Witko and Pai are related to a grinding apparatus to grind herbs;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide central body of the apparatus of Witko by at least two angular guides as taught by Pai; and provide the [KSR Int’l Co. v. Teleflex 
    PNG
    media_image2.png
    873
    711
    media_image2.png
    Greyscale
Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


















Regarding claim 6, Witko disclose wherein the upper grinding teeth are further comprised of outer grinding teeth (fig.3: (13)), inner grinding teeth (fig.3: (12)), and 
the outer grinding teeth (fig.3: (13)) positioned proximate an outer edge of the upper body (fig.2: (10)) to grind the herbs trapped in between the outer grinding teeth and a circular peripheral wall (fig.3: (32)) of the central body (fig.8: (30)).

Witko does not explicitly disclose central grinding teeth, 
However, Witko disclose that the number and the configuration of the teeth (fig.3: (12) and (13)) are not limited to what is illustrated in fig.3; and various positions, various other configurations are possible (paragraphs 0039 and 0041);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Witko to modify the upper grinding teeth to have central grinding teeth in order to increase the efficiency to cut the materials into smaller pieces that are able to pass though apertures, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 7, Witko disclose wherein each of the inner grinding teeth (fig.3: (12)) is further comprised of a curved inner face (the face of the elements (12) that facing the central axis of the element (10)) to surround the cylindrical member of the central body (paragraph 0040 and fig.3: the teeth (11) of the element (10) may be 

Regarding claim 9, Pai teaches the locking member (fig.2: 518a... e. g) projects upwardly and away from a center of the lower body, 
the locking member further comprising a tapered rim to facilitate contact with the at least two angular guides (fig.2: the top rim of the element (518a)), 
wherein each of the at least two angular guides are further comprised of a rounded edge (see fig.2 above: the angular guide having a rounded edge) to make initial contact with the tapered rim of the locking member.  
Witko disclose a center of the cavity of the lower body (fig.2: the cavity of the elements (30) and (40));
Therefore, the modification of Witko in view of Pai teaches the limitations of claim 9.

Regarding claim 11, Pai teaches wherein the locking member is further comprised at least one depression (fig.2: the depression to the right side of the element (518a)) to reduce a surface area between the locking member and the at least two angular guides.  

Regarding claim 12, Pai teaches wherein the locking member is further comprised of projections (see fig.2 above) extending along a length of the locking 

Regarding claim 15, Witko disclose wherein the circular peripheral wall (fig.8: (32)) is further comprised of a sloping inner surface to guide the herbs into a narrower space (fig.8: the slope of the element (32)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Witko (US20180126386A1) in view of Pai (US20130026269A1) as applied to claim 1 above, and further in view of Moneta (US20170135524A1).
Regarding claim 3, Witko disclose a low- friction washer (fig.2: (8)) positioned on and secured to a rim of the upper body (fig.2: (10)) to provide a seal and reduce wear and tear between the upper body and the central body during operation of the grinding apparatus (paragraph 0042).  
	wherein the upper body is further comprised of an annular undercut (fig.3: (15)) to retain the low-friction washer; 
Witko in view of Pai does not disclose the low friction washer further comprising at least one indentation, the annular undercut further comprising at least one protruding spike to fit within the at least one indentation.

Moneta a grinding apparatus to grind herbs (abstract), comprising:
a washer (fig.3: (38)) that retain to a grinding apparatus portion (fig.3: (30)) by a retaining mechanism,


Both prior arts of Witko and Moneta are related to a grinding apparatus to grind herbs;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the low-friction washer of the apparatus of Witko to have at least one indentation as taught by Moneta, and modify the annular undercut of the apparatus of Witko to have at least one protruding spike as taught by Moneta thereby having the at least one protruding spike to fit within the at least one indentation in order to provide the washer by a coupling mechanism (Moneta: paragraph 0073) , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Witko (US20180126386A1) in view of Pai (US20130026269A1) as applied to claim 1 above, and further in view of Grumbacher (US20140353412A1).
Regarding claim 8, Witko disclose the at least one evacuating aperture (fig. 4: (22)).
Witko does not disclose the at least one evacuating aperture is further comprised of a bevel to accelerate a flow through of the herbs from the central body and into the lower body. 
Grumbacher teaches a grinding apparatus to grind herbs (abstract), comprising:
a central body (figs.6-7 and 10: (1)) having at least one evacuating aperture (fig.10: (30)) (paragraph 0063);
wherein the at least one evacuating aperture (fig. 11: (30)) is further comprised of a bevel (fig. 11: see the bevel edge of the element (30)) to accelerate a flow through of the herbs from the central body and into the lower body.

Both prior arts of Witko and Grumbacher are related to a grinding apparatus to grind herbs;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the at least evacuating aperture of apparatus of Witko by the at least one evacuating aperture is further comprised of a bevel to accelerate a flow through of the herbs from the central body and into the lower body as taught by Grumbacher, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753